UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):February 21, 2014 BROADCAST INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) UTAH 0-13316 87-0395567 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 6952 S. HIGH TECH DRIVE.SUITE C SALT LAKE CITY, UTAH (Address of principal executive offices) (Zip Code) Registrant's telephone number: (801) 562-2252 Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) BROADCAST INTERNATIONAL, INC. FORM 8-K ITEM 5.02(b) Resignation of Director On February 21, 2014, our Board of Directors unanimously accepted the resignation of Mr. Philip Zobrist from the Board of Directors. Mr. Zobrist, a Board member since June 2009, resigned from the Board to more actively pursue his real estate business and devote more time to his personal investments. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS none SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 24, 2014 BROADCAST INTERNATIONAL, INC. a Utah corporation By: /s/ James E. Solomon Name: James E. Solomon Title:
